Exhibit 2.38 DEBT PURCHASE AGREEMENT This Debt Purchase Agreement (the “Agreement”) made as of this 14th day of December, 2015, by and between Toledo Advisors, LLC (the “Buyer”) and F&S Capital Partners, LTD (the “Seller”). 1. PURCHASE AND SALE OF THE CONVERTIBLE NOTE Upon the terms and conditions herein contained, at the Closing (as hereinafter defined), the Seller hereby sells, assigns and transfers to the Buyer and the Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller and all rights confined thereto which are to the best of the parties’ knowledge, free and clear of all liens, claims, pledges, mortgages, restrictions, obligations, security interests and encumbrances of any kind, nature and description. Transferred Rights shall mean all rights with respect to United States Dollars Two Hundred Ninety Eighty Thousand Four Hundred Fifty-Nine and forty-eight cents ($298,459.48) in principal and accrued interest (the “Assigned Portion”) under that convertible promissory note in the amount of United States Dollars one million one hundred thousand ($1,100,000) issued by NewLead Holdings, Ltd (herein after referred to as the “Borrower” or the “Company”) on August 18, 2014, a true and correct copy which has been provided to New Venture Attorneys, P.C. (the “Note”). By its signatures hereto the Borrower accepts the assignment of the Transferred Rights to the Buyer and agrees that the Buyer may convert the Transferred Rights into shares of the Company’s common stock. 2. CONSIDERATION The purchase price for the Assigned Portion of the Note shall be the Buyer’s payment of a total of United States Dollars Two Hundred Ninety Eighty Thousand Four Hundred Fifty-Nine and forty-eight cents (US$298,459.48) (the “Purchase Price”) to the Seller less United States Dollars fourteen thousand nine hundred twenty-three (US $14,923.00) in legal fees and fees of United States Dollarsfourteen thousand nine hundred twenty-three (US $14,923.00) to Brighton Capital Ltd for a net total of United States Dollars two hundred sixty eight thousand six hundred thirteen and forty eight cents(US $ 268,613.48) to the Seller as more fully set forth below. 3. CLOSING The closing of the transactions contemplated by this Agreement (collectively described as the “Closing”) shall take place as follows. At the first closing, which shall occur execution of this agreement, the Buyer shall pay to the Seller the sum of United States Dollars twenty five thousand ($25,000), less United States Dollars one thousand two hundred fifty thousand ($1,250) in legal fees to New Venture Attorneys and less a further United States Dollars one thousand two hundred fifty thousand ($1,250) in fees to Brighton Capital, Ltd. (the “ First Closing
